DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on December 15, 2022.  It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed August 3, 2022 has had its references crossed-out because the Applicant filed a corrected information disclosure statement on August 8, 2022 with the same references.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, recites “a reducer casing” which is indefinite because it is unclear what the difference is between the reducer casing from claim 2 and the reducer casing from claim 1, line 4.  Are there two different reducer casings?  Should claim 2 be changed to --the reducer casing--?
Claim 3, line 2, recites “a reducer casing” which is indefinite because it is unclear what the difference is between the reducer casing from claim 3, the reducer casing from claim 2, and the reducer casing from claim 1, line 4.  Are there three different reducer casings?  Should claim 3 be changed to --the reducer casing--?
Claim 3, line 2, recites “one end of a reducer casing” which is indefinite because it is unclear what the difference is between the one end of the reducer casing from claim 3 and the one end of the reducer casing from claim 2, line 2.  Are there two different reducer casings?  Should claim 3 be changed to --the one end of the reducer casing--?
Claim 4, line 2, recites “a reducer casing” which is indefinite because it is unclear what the difference is between the reducer casing from claim 4, the reducer casing from claim 2, and the reducer casing from claim 1, line 4.  Are there three different reducer casings?  Should claim 4 be changed to --the reducer casing--?
Claim 8, lines 3-4, recites “in a relatively non-rotatable manner” which is indefinite because it is unclear exactly what the Applicant means by “relatively non-rotatable”.  An item is either rotatable or non-rotatable.  Removing the word “relatively” would overcome the rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura (JP 2016-70322 A; see provided machine translation).
Regarding claim 1, Okumura discloses a motor reducer that decelerates rotation input from an electric motor (30) stored in a motor casing (the structure above and below 30 in Figure 1) to output the rotation to a load device, the motor reducer comprising:
a reduction gear train (50) that decelerates rotation input from the electric motor;
a reducer casing (60, 70) that accommodates the reduction gear train; and
an input cover (40) that seals a motor-side end face of the reducer casing (Page 7 / last full paragraph of the machine translation), the input cover being provided separately from the motor casing (40 is not a part of the viewed motor casing as shown in Figure 1).
Regarding claim 2, Okumura discloses that the input cover is fixed so as to be separable at one end (the right end of 60 in Figure 1) of the reducer casing constituting the reduction gear train and not to be movable in a rotational axis direction (40 cannot rotate since it is bolted to both the motor casing and the reducer casing).
Regarding claim 3, Okumura discloses that the input cover is fitted in a recess (the part of 60 that the left-most end of 40 fits into as shown in Figure 1) formed at one end (the right end of 60 in Figure 1) of the reducer casing.
Regarding claim 4, Okumura discloses that the input cover is attached to one end face (the right end of 60) of the reducer casing by a fastening member (the bolt that attaches 40 to 60 and 70 in Figure 1).
Regarding claim 5, Okumura discloses an output cover (77) that is to be coupled to the load device, wherein the output cover rotatably supports an output shaft (78) that outputs rotation from the reduction gear train and seals another end of the reducer casing.
Regarding claim 6, Okumura discloses that the output cover is attached to another end face of the reducer casing by a fastening member (the bolts that go through 77 and screw into a hole formed in 70 as shown in Figure 1).
Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christ et al. (US 7,182,709 B2) discloses a planetary gear and motor assembly that is comprised of an electric motor that connects to a clutch shaft, the clutch shaft operates a planetary gear system, and movement of the planetary gear system is output to a carrier that operates as an output shaft.
Kiyooka et al. discloses an attachment structure of a motor reducer that is comprised of an electric motor stored in a motor casing, a reduction gear train that decelerates rotation input from the electric motor, a reducer casing that accommodates the reduction gear train, and an input cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656